Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-7, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Shmilovich US 2016/0375987.

Regarding claim 1, Shmilovich discloses an aircraft semi-active system for providing a required fluid flow, the system comprising: 
an outlet configured to protrude from a surface into a main flow direction of an external fluid flow along the surface and external to the semi-active system and to the aircraft (annotated figure 7 below); 

    PNG
    media_image1.png
    242
    432
    media_image1.png
    Greyscale

an exhaust channel provided, in relation to the main flow direction of the external fluid flow, beneath the outlet, the exhaust channel being configured to inject an exhaust fluid flow into the externafluid flow along the surface (318/310 figure 7); 
a device configured to produce a jet fluid flow (314 figure 7); and 
a pipe provided within the exhaust channel, the pipe being configured to: fluid-communicatively couple to the device, and entrain, by the produced jet fluid flow, the exhaust fluid flow (as shown in annotated figure 7 below).

    PNG
    media_image2.png
    233
    436
    media_image2.png
    Greyscale


Regarding claim 3, Shmilovich discloses the aircraft semi-active system of claim 1, wherein the device is one of a jet pump and an ejector (as inherently understood to those with ordinary skill in the art).

Regarding claim 4, Shmilovich discloses the aircraft semi-active system of claim 1, wherein the outlet further comprises an outlet flap having a lower end and a protruding end protruding into the external fluid flow, wherein the protruding end is downstream of the lower end in relation to the main flow direction of the external fluid flow (as shown in previously annotated figure 7).

Regarding claim 6, Shmilovich discloses the aircraft semi-active system of claim 4, wherein the pipe comprises: one end connected to the device, and another open end disposed in the exhaust channel and beneath the outlet between the lower end and the protruding end (as shown in figure 7 where the “lower end” may be any numerous “ends” along the flap/outlet forward of the protruding end, etc.

Regarding claim 7, Shmilovich discloses the aircraft semi-active system of claim 6, wherein the pipe comprises at its open end at least one exhaust having an outflow area for the produced jet fluid flow (as inherently, previously described).

Regarding claim 11, Shmilovich discloses the aircraft semi-active system according to claim 1, wherein a source of the produced jet fluid flow is one of a dedicated source and a by-product source (as previously described).

Regarding claim 12, Shmilovich discloses the aircraft semi-active system according to claim 11, wherein the dedicated source is at least one of: an active pump; and pressure tank stored air (paragraph 0085).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shmilovich.

Regarding claim 2, Shmilovich teaches the aircraft semi-active system of claim 1, but does not specify wherein the outlet is a Hybrid Laminar Flow Control outlet.
However, such types of outlets are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a type of outlet, in order to accommodate various aerodynamic design requirements; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Regarding claim 5, Shmilovich teaches the aircraft semi-active system of claim 4, but does not specify wherein the outlet flap has at least one of the following geometrical designs: circular, elliptical, rectangular, triangular, and rounded.


Regarding claim 10, Shmilovich teaches the aircraft semi-active system of claim 4, but does not specify wherein the outlet flap has the following dimensions: a length of 230 mm, the length being defined in the direction parallel to the main flow direction of the external fluid flow; and a width of 300 mm or 600 mm, the width being defined in the direction perpendicular to the main flow direction of the external fluid flow.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide any various dimensions to the flap, in order to accommodate aerodynamic design preferences; since it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate in an unknown manner compared to the prior art device, the claimed device is not patentably distinct from the prior art device.

Regarding claim 13, Shmilovich teaches the aircraft semi-active system according to claim 11, but does not specify wherein the by-product source is at least one of: bleed air; and exhaust cabin air of the aircraft.
However, such types of sources are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a source, in order to efficiently utilize available air sources; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in 

Regarding claim 15, Shmilovich teaches the aircraft of claim 14, but does not specify wherein, when the aircraft semi-active system is part of the vertical tail plane, the outlet is positioned at one or more of the following locations: an inner-span vertical tail plane location, a mid-span vertical tail plane location, an outer vertical tail plane location, and a vertical tail plane tip location.
However, such types of systems provided at such locations are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the system at the recited location, in order to gain aerodynamic advantages at such locations; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, applicant has presented numerous system locations as optional, thus describing a lack of novel criticality to the system’s location.

Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1&2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shmilovich.
Regarding claim 8, Shmilovich discloses the aircraft semi-active system of claim 7, wherein the outflow area of the exhaust has one of the following shapes: polygonal, rectangular, triangular, circular, semi-circular, ellipsoid, semi-ellipsoid, a parallelogram, and a chevron (where at least circular is inherently understood).
Alternatively, Shmilovich does not specify the various shapes to the exhaust. However again, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide any various shapes to the exhaust, in order to accommodate aerodynamic design preferences; since it would have been an obvious matter of design choice to make the different portions of the flap of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Furthermore, .

Response to Arguments
Applicant's arguments filed 8/23/21 have been fully considered but they are not persuasive.
	Applicant argues that the outlet of Shmilovich does not protrude into a main flow direction; however, this is not convincing. The Examiner has provided further annotates to figure 7 in the claim 1 rejection above to further illustrate how the outlet at least protrudes into a main flow direction. The term protruding does not negate a flush orientation; a protrusion may simultaneously protrude and be flush.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644